Title: From Thomas Boylston Adams to William Cranch, 1 December 1801
From: Adams, Thomas Boylston
To: Cranch, William



Dear Sir.
Philadelphia 1st: December 1801.

I have the pleasure of making Known to you Mr: Richard Peters & Mr: J. B Wallace, two gentlemen for whom I have a particular friendship & esteem. I am well assured, that I shall confer an obligation, by introducing them to your acquaintance, which will become reciprocal, by the friendly attention, you will feel disposed to Shew them.
Present me kindly to your lady & believe me / Your friend & ob: Servt:

T B Adams.